Order affirmed, without costs, in the following memorandum: Although it is true that several of the signatures herein were improperly validated by Special Term in that the notaries public or commissioners of deeds had not taken oaths of certain signatories (Election Law, § 135, subd. 2; see Matter of Helfand v. Meisser, 22 N Y 2d 762), the remaining valid signatures were far in excess of the amount required for designation. Moreover, although the technical irregularity of failing to administer the oath is sufficient to invalidate a signature, it is not the type of defect which would warrant invalidating the entire petition even though a sufficient number of valid signatures remained (Matter of Clum v. Holmes, 194 Misc. 863).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.